              UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF MICHIGAN
                   SOUTHERN DIVISION
 

    JUDITH MICHAELIAN and
    ESTATE OF MARSHALL S.
    MICHAELIAN,

                  Plaintiffs,
             v.                            Case No. 17-13321
                                           Hon. Terrence G. Berg
    LAWSUIT FINANCIAL, INC.
    and MARK M. BELLO,

                  Defendants.

    ORDER GRANTING IN PART PLAINTIFF’S MOTION FOR
       PARTIAL SUMMARY JUDGMENT AND DENYING
     DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
     I.   Introduction

     Between 2015 and 2017, before dying unexpectedly in a plane

crash, Marshall S. Michaelian, a successful endodontist from Cali-

fornia, had invested some $800,000 with West Bloomfield, Michi-

gan-based Defendants Mark Bello and his company, Lawsuit Fi-

nancial, Inc. Lawsuit Financial is a business that extends financing

to support plaintiffs’ lawsuits in exchange for a portion of any even-

tual recovery. After Dr. Michaelian’s death, his widow, Plaintiff Ju-

dith Michaelian, sought to have the investment funds returned. On

her own behalf, and that of the Estate of Marshall S. Michaelian,


                                  1
 
also Plaintiff, Judith Michaelian brings this lawsuit making a num-

ber of claims against Defendants. Defendants have now moved for

summary judgment, ECF No. 25, and Plaintiffs respond with a

Cross-Motion for Partial Summary Judgment, ECF No. 49.

       For the reasons given below, Plaintiffs’ Motion for Partial Sum-

mary Judgment is granted in part. Defendants’ Motion for Sum-

mary Judgment is denied.

       II.            Background

       Defendant Bello met Marshall Michaelian through a mutual

friend in 2010. ECF No. 25-1 PageID.1250. According to Defend-
ant’s testimony, Dr. Michaelian invested1 $100,000 in Lawsuit Fi-

nancial in 2010. ECF No. 31-3 PageID.2986. At that time, the par-

ties executed a contract titled “Split Funding Agreement” (“2010


                                                            
1 Whether this initial transfer of money to Defendants was a “loan” or an “in-
vestment” is a disputed issue in this case. The Court’s use of either the term
“loan” or “investment” at any given point in this Order is not intended to ex-
press an opinion or decide the issue one way or another. In the discussion be-
low, the Court will explain its ruling on this question. Defendants—who are
now of the opinion that the transaction was a loan—themselves used the term
“invest” repeatedly in their earlier briefing and in the contracts related to this
dispute. For example, the 2010 contract states, “(MM) wishes to invest in the
cases and/or investments of LF.” ECF No. 31-3 PageID.2986; see also ECF No.
31-2 PageID.2972 (March 27, 2015 email from Mark Bello to Marshall Mich-
aelian: “Per our discussion and your request, these funds will be invested into
the medical treatment/legal cases we spoke about and we will split profits on
a non-recourse basis as we have in the past. Thanks for your investment and
your confidence in our company.”); ECF No. 25-2 PageID.2974 (February 5,
2016 email from Mark Bello to Marshall Michaelian stating, “I certainly
acknowledge the investment.”).
                                                               2
 
SFA”) stating, in part, “(MM) will provide and LF will advance cap-

ital against various litigants’ lawsuits in the aggregate amount of

$100,000.” Id.

    In 2011, an institutional lender, Brevet Capital, wished to be-

come Lawsuit Financial’s sole investor. ECF No. 25-2 PageID.1278.

Marshall received $577,847.02 as a result of Brevet’s buyout, rep-

resenting both “profits” and “an 8% interest factor” on “investments

being purchased” by Brevet. ECF No. 31-4 PageID.2989.

    In 2014, Brevet and Defendant Lawsuit Financial ended their

exclusivity agreement and Lawsuit Financial again began accept-
ing additional capital investments. Id. at PageID.1252. Defendant

Bello reached out to Dr. Michaelian to advise him that he could in-

vest again. Id. However, Dr. Michaelian did not transfer any money
to Defendants during 2014. Defendant Bello maintains that he

never pressured Dr. Michaelian into transferring money to him,

and that they fully discussed the risk involved in the investment.

Id. During this same period, Bello was also contacting numerous

other potential investors to try to replace Brevet’s capital in Law-

suit Financial so that Lawsuit Financial could continue to fund
cases. ECF No. 49 PageID.4245–47. It appears from the record that

only one other person, Warren G. Levenbaum, invested in Lawsuit

Financial during this time period in response to Bello’s solicita-
tions. Deposition of Mark Bello, ECF No. 49-6 PageID.4515.

                                 3
 
    The parties disagree on the terms of the agreement between Dr.

Michaelian and Defendants that governed their relationship begin-

ning in early 2015. On November 6, 2014, Defendant Bello emailed

Dr. Michaelian another “split funding agreement,” similar to the

2010 SFA. This agreement is hereinafter referred to as “2014 SFA.”

The copy of the 2014 SFA in the record is dated November 10, 2014.

ECF No. 1-4 PageID.61. In the first email transmitting the 2014

SFA, Defendant Bello wrote, “Attached hereto is a ‘split funding

agreement’ similar to the one that we did 4 years ago . . . Please

review and advise. If the agreement meets with you [sic] approval,
please print two originals, execute them and return them to my of-

fice with a check or wire for the $400K we discussed. I will provide

a fully executed original by return overnight UPS.” ECF No. 31-6
PageID.2994.

    Marshall replied to this email indicating that he was not able to

open the document. ECF No. 31-8 PageID.2996. But on November

26, 2014, Defendant Bello emailed Marshall again, writing, “I need

all you can “Marshall” up and I need it early next week, if possible

. . . . You have the Split Funding Agreement. If you have Microsoft
Word, all you have to do is change the amount from $400,000 to the

amount you are investing; everything else stays the same.” ECF No.

31-8 PageID.2998. Again, Dr. Michaelian did not actually send any
money at this time and it is not clear from the record whether he

                                  4
 
was able to open the document containing the 2014 SFA. The copy

of the 2014 SFA available to the Court in the record is not signed

either by Dr. Michaelian or Defendant Bello.

       The 2014 SFA states, “LF is in the business of providing non-

recourse financing to claimants/plaintiffs arising out of their cases.

MM wishes to invest in such cases.” ECF No. 49-2 PageID.4291.

The 2014 SFA also contains the following language:


              Upon settlement of claimants/plaintiffs’ cases, LF
              agrees to pay MM the amount of the principal amount
              advanced to claimant/plaintiff under the aforemen-
              tioned PCLPA2 and associated documents and 40% of all
              profits earned thereon upon payment of same to LF, by
              the claimaints/plaintiffs upon claimants/plaintiff’s re-
              ceipt of said funds from the settlement or judgment of
              claimants/plaintiffs’ cases. LF will also receive 40% of
              said profits. The remaining 20% (10% from each party
              hereto) of all profits shall be paid into an interest bear-
              ing “loss insurance account”. If a claimant/plaintiff loses
              his/her case, or any judgment is rendered uncollectible
              and/or no funds are collected on any underlying case,
              said “loss insurance account” shall be the reserve ac-
              count used as a source of funds for repaying MM’s prin-
              cipal amount only. LF will have no obligation to imme-
              diately repay any funds to MM and the obligation of LF
              to MM under this agreement as to any particular claim
              or case will await the availability of prospective funds in
              the reserve account as a source for payment to MM dur-
              ing the pendency of this agreement or after notice is
                                                            
2 PLCPA stands for “Pending Litigation Purchase Agreement.” This is the
agreement between LF and the plaintiffs whose lawsuits were being funded by
LF. A sample agreement is in the record at ECF No. 25-2 PageID.1286.
                                                               5
 
      given of withdrawal of MM’s capital account. LF further
      guarantees that investment returns under this agree-
      ment shall be no lower than 13% per annum.

      Id. at PageID.4292.
In plain terms, this section of the 2014 SFA prescribes a fifty-fifty

split on profits from cases funded with Dr. Michaelian’s investment,

with one-fifth of each party’s share going into a loss insurance ac-
count. The purpose of the loss insurance account is to ensure that

funds are available to repay the principal amount of Dr. Michae-

lian’s loan. Further, the agreement provides an additional “guaran-
tee” that “investment returns under this agreement shall be no

lower than 13% per annum.” The 2014 SFA also includes a six-

month liquidation guarantee. Id. at PageID.4293 (“MM has the op-
tion of receiving back all accumulated investment provided that

MM gives 6 months written notice to LF.”).

    The 2014 SFA contains language that appears at first blush to

contradict the six-month liquidation guarantee: “LF will have no

obligation to immediately repay any funds to MM and the obliga-

tion of LF to MM under this agreement as to any particular claim

or case will await the availability of prospective funds in the reserve

account as a source for payment to MM during the pendency of this

agreement or after notice is given of withdrawal of MM’s capital
account.” Id. at PageID.4292. But this provision does not say MM

has no right to withdraw his investment on six-months’ notice, only

                                  6
 
that LF’s obligation to pay him back depends on the availability of

funds in the reserve account.

    Bello invited Dr. Michaelian to modify the 2014 SFA on an ongo-

ing basis by changing the amount to be invested in paragraph 3,

noting that “everything else stays the same.” Nov. 26, 2014 Email

from Mark Bello to Marshall Michaelian, ECF No. 49-28

PageID.4686. However, nothing in the record indicates that Dr.

Michaelian did so until the 2017 SFA, which the Court discusses

below.

    As Dr. Michaelian had still not forwarded any funds following
these earlier emails, on February 23, 2015, Defendant Bello

emailed him again asking if he could “invest” in Lawsuit Financial.

ECF No. 31-10 PageID.3002. This time, Dr. Michaelian told De-
fendant Bello that he would be able to invest as soon as his home,

which was currently listed on the market, sold. Id. On March 12,

2015, Defendant Bello emailed again, telling Dr. Michaelian that

there was a limited opportunity to invest in a portfolio of “surgi-

cal/medical” cases. Id. On March 25, 2015, Dr. Michaelian re-

sponded with what appears to be a confirmation that he transferred
$70,000 to Bello. ECF No. 31-2. Plaintiff testified that Dr. Michae-

lian signed the 2014 SFA and sent it to Bello prior to wiring this

initial sum, but that Bello never returned that document with his
own signature. Declaration of Judith Michaelian, ECF No. 49-1. In

                                 7
 
the confirmation email for the initial $70,000 wire, Dr. Michaelian

also wrote, “Please send me our joint agreement for my records (just

in case something happens to me).” Id. Neither at this time, nor at

any time thereafter, from what the record shows, did Dr. Michae-

lian ever update the amount of the investment as listed on the 2014

SFA.

    In response to Dr. Michaelian’s $70,000 confirmation, Bello

wrote, “Per our discussion and your request, these funds will be in-

vested into the medical treatment/legal cases we spoke about and

we will split profits on a non-recourse basis as we have in the past.
Thanks for your investment and your confidence in our company.”

Id.

    The record contains several emails after March 25, 2015 in which
Bello and Dr. Michaelian discuss Dr. Michaelian wiring large

amounts of money to Lawsuit Financial. For example, on May 5,

2014, Dr. Michaelian sends an email confirming that he has just

wired Bello $130,000. Bello responds, “The money will be put to

good use and invested wisely; I won’t let you down.” ECF No. 49-46

PageID.4788.




                                  8
 
    The 2014 SFA comes up again on May 29, 2015. In an email on

that date, Dr. Michaelian writes to Bello, “You will receive this to-

day.3 In addition, I’ve decided to have all of the funds invested so

far as well as future funds to be invested at a set 13%. I’ll go back
to our emails to find the funding document but it will be easier if

you could send it again.” ECF No. 31-14. This marked the second

time in some 90 days—the first being on March 25, 2015—that Dr.

Michaelian requested Bello to provide him with a copy of their writ-

ten agreement, but the record does not reflect that Bello sent the

2014 SFA to Dr. Michaelian again at any time.4
    On February 5, 2016, Dr. Michaelian sent another email to Bello

that appears to describe Dr. Michaelian’s understanding of the

terms of their agreement: “Good Morning Mark, we did discuss two
options. One was 50/50 like we had before which included time to

invest the funds. Second, was a straight % starting when you re-

ceived the funds. I opted for the second and you thought that was a

better choice for my circumstances. (i.e [sic] less gain, but less risk).
                                                            
3 Dr. Michaelian does not specify what Bello “will receive [] today.”

4 In deposition testimony, Defendant Bello indicated that he had added the
13% guaranteed rate of return language to the 2014 SFA in response to Mar-
shall’s desire to choose that option. Deposition of Mark Bello, ECF No. 49-6
PageID.4522. This does not appear to be correct, however, because the 2014
SFA containing the 13% per annum guarantee was dated November 2014, and
Marshall did not send the email expressing his wish to “have all funds . . .
invested at a set 13%” until May 29, 2015. In addition, Bello was soliciting
investors with a promise of a 13% guaranteed return in early 2014. Feb. 12,
2014 Email from Mark Bello to Rick Katz, ECF No.49-9 PageID.4616.

                                        9
 
The timing of investing should also be close as my recall is that you

wanted to take on some of the cases asap and needed the funds

pronto.”5 ECF No. 25-2 PageID.1294.

       On June 4, 2016, Dr. Michaelian wrote, “[W]hen I cut back [work

hours] I will need to start taking funds from the account on a quar-

terly basis. I’m projecting $80K for the year in 2017 or $20/quarter

[sic].” ECF No. 25-3 PageID.1297. The June 4, 2016 email is signif-

icant because Defendant Bello initially argued that it set a new re-

payment schedule for the parties’ agreement concerning Dr. Mich-

aelian’s investment. Defendants’ Motion for Summary Judgment,
ECF No. 25-1 PageID.1263. Between March 25, 2015 and February

16, 2017, Dr. Michaelian wired Lawsuit Financial $600,000. Plain-

tiff’s Spreadsheet of Funds Using Actual Dates Wired, ECF No. 49-
44. Defendants do not dispute this accounting. Therefore, this is the

amount of money that is allegedly subject to the terms of the 2014

SFA.
       There is another version of the Split Funding Agreement in the

record, however, which is dated March 1, 2017 (“2017 SFA”). Dr.

Michaelian sent two copies of this agreement in July of 2017 to “The

Entrust Group,” the entity managing the Michaelians’ Individual

Retirement Accounts, as support for their requests to transfer funds
                                                            
5The last sentence in this email appears to refer to Dr. Michaelian’s March
2015 investment, because that was when Bello contacted Marshall about the
“medical/legal” cases that needed financing immediately. 
                                                               10
 
from each of their IRA accounts to be invested in Lawsuit Finan-

cial.6

       The 2017 SFAs are identical to the 2014 SFA except that they do

not include the six-month repayment term that was included in the

2014 SFA. Rather than providing that the investor may demand

repayment on six months’ notice, the 2017 SFAs contain only the

provision that “LF will have no obligation to immediately repay any
funds to MM and the obligation of LF to MM under this agreement

as to any particular claim or case will await the availability of pro-

spective funds in the reserve account as a source for payment to
MM during the pendency of this agreement or after notice is given

of withdrawal of MM’s capital account.” 2017 SFA, ECF No. 49-45

PageID.4753. As noted above, this last term also appears in the
2014 SFA.

       On July 13, 2017, Dr. Michaelian emailed Bello that his pension

administrator, The Entrust Group, would be wiring $250,000 as an

“additional investment” for Lawsuit Financial, but that he was ask-

ing Bello to limit the amount to only $200,000, and to return
                                                            
6 Dr. Michaelian first sent two agreements that referenced investment
amounts of $100,000 each on the second page. For reasons that are unclear,
the IRA manager indicated that the agreement failed to include any amount
for the investments being purchased. Dr. Michaelian then emailed replace-
ment first pages for each of the agreements containing handwritten invest-
ment amounts of $125,000 in the first paragraph of each agreement. ECF No.
49-45 Page ID.4750-59. The 2017 SFAs are therefore confusing, because they
reference an amount of $125,000 on the first page, and $100,000 on the second
page.
                                                               11
 
$50,000 to Dr. Michaelian. ECF No. 31-24 PageID.3310. Dr. Mich-

aelian’s reason for structuring the transaction this way is unclear.

       With the additional $200,000 allegedly invested pursuant to the

2017 SFAs, Dr. Michaelian and Plaintiff Judith Michaelian had by

then invested a total of $800,000 in Lawsuit Financial. Plaintiffs

argue that, taking into account the accumulation of unpaid interest,

as of August 6, 2018, Defendants owed them $1,059,941.7 ECF No.
49-44. Despite Dr. Michaelian’s and Plaintiff’s execution of the 2017

SFA, which clearly contemplates investment in legal cases, Bello

testified that the $200,000 transfer in July 2017 was pursuant to a

telephone conversation between Bello and Dr. Michaelian. During

this conversation, Bello proposed to Dr. Michaelian the opportunity

to “invest in a stream of toxicology test invoices that were covered
by either health insurance or part of pending litigation.” First Dec-

laration of Mark Bello, ECF No. 49-4, PageID.4462.

       It is not clear from the record which specific cases Defendant

Bello funded using the Michaelians’ money. In fact, Defendant Bello

himself—who is also the Defendant corporation’s representative—

appears not to know. See Deposition of Mark Bello, ECF No. 49-6
PageID.5420. The record does reflect that, in addition to funding


                                                            
7This figure, including interest, does not take into account that Defendants
have deposited $266,000 in the Court’s escrow account.


                                                               12
 
the cases contemplated by the 2014 SFA, Defendant also used Mich-

aelian funds to purchase medical receivables, that is, debts owed to

medical providers for services rendered to patients. ECF No. 49-6

PageID.4508; ECF No. 49-6 PageID.4526.

       After Dr. Michaelian’s death in August 2017, Plaintiff emailed

Defendant Bello requesting immediate return of the portion of the

July 13, 2017 wire that had not yet been invested in cases

($164,500) and distribution of payouts immediately upon settle-

ment of cases in which Bello had invested Michaelian funds. ECF

No. 31-25 PageID.3312. On September 22, 2017, Plaintiff’s sons,
Daniel and Marshall, Jr., along with attorney Catherine Reisterer,

met with Defendant Bello to discuss the situation and they secretly

recorded the meeting. Declaration of Marshall Michaelian, Jr., ECF
No. 49-51 PageID.4896.8 During this meeting, Defendant Bello

maintained that the 2014 SFA was the operative agreement gov-




                                                            
8 Defendant has argued that Marshall, Jr.’s and Daniel’s surreptitious record-
ing of their meeting ran afoul of the federal prohibition on unauthorized wire-
tapping, 18 U.S.C. § 2511. However, that statute states, “It shall not be unlaw-
ful under this chapter for a person not acting under color of law to intercept a
wire, oral, or electronic communication where such person is a party to the
communication or where one of the parties to the communication has given
prior consent to such interception unless such communication is intercepted
for the purpose of committing any criminal or tortious act in violation of the
Constitution or laws of the United States or of any State.” 18 U.S.C. §
2511(2)(d). Because Marshall, Jr. and Daniel were parties to the communica-
tion, recording it does not appear to violate the statute.
                                                               13
 
erning the parties’ obligations concerning the Michaelians’ invest-

ments. Transcript of Meeting, ECF No. 49-3 PageID.4326. But Bello

was unable to provide an accounting of Michaelian funds during

this meeting that was satisfactory to Plaintiff. Id. at PageID.4325.

Plaintiff therefore brought suit for injunctive relief, breach of con-

tract, accounting, breach of fiduciary duty, fraudulent misrepresen-

tation, silent fraud, negligent misrepresentation, innocent misrep-

resentation, violation of the Securities and Exchange Act of 1934

and Rule 10b-5, violation of the Securities Act of 1933, and violation

of the Michigan Uniform Securities Act. Defendants filed their Mo-
tion for Summary Judgment on April 2, 2018 (ECF No. 25), and

Plaintiffs filed their Motion for Partial Summary Judgment on Au-

gust 6, 2018 (ECF No. 49). Plaintiffs seek summary judgment on
only Counts II (breach of contract) and IX–XII (violations of federal

and state securities laws).

    The core of the dispute between the parties is whether the 2014

SFA controls the parties’ obligations concerning the investment

funds. Defendants argue that Dr. Michaelian’s May 29, 2015 email

abrogated all terms of the 2014 SFA, and created a new framework
governing their relationship. Plaintiffs argue that Dr. Michaelian

merely selected one of the options—the 13% annual interest guar-

antee—contained in the 2014 SFA and forfeited another—sharing
the recovery from pending cases—leaving the remaining terms in

                                 14
 
the 2014 SFA in full effect. While there is support in the record for

the proposition that both Dr. Michaelian and Defendant Bello ac-

cepted the view that these alternative repayment options were

available under the 2014 SFA,9 the Court notes that the plain lan-
guage of the 2014 SFA actually speaks of guaranteeing both a 40%

share of “all profits earned” on any loans to a plaintiff, and offering

a minimum return on investment of at least 13% per year, seem-

ingly regardless of what profit is made on individual cases.

       Defendant Bello’s position regarding whether the 2014 SFA gov-

erns the parties’ obligations has shifted over time. During the early
stages of this lawsuit, Defendant Bello also maintained that the

2014 SFA controlled the parties’ relationship. As late as October 19,

2017, Bello stated that he believed the 2014 SFA was the operative
contract. See First Declaration of Mark Bello, ECF No. 15-1

PageID.429. However, Bello now maintains that Dr. Michaelian re-

jected the terms of the 2014 SFA, based primarily on his May 29,
2015 email. See ECF No. 49-47 PageID.4809. Defendants argue the

May 29, 2015 email converted the investment into a loan at 13%

interest per year and released Defendants from any obligation to

comply with the terms of the SFAs. Defendants also argue in their

                                                            
9See ECF No. 49-8 PageID.4615 (email from Bello to Dr. Michaelian about
the terms of the 2014 SFA stating, “If you prefer a percentage guarantee ap-
proach, we can discuss that, but your return will probably end up being some-
what lower than the risk takers’ returns.”). 
                                                               15
 
motion that Dr. Michaelian’s June 4, 2016 email established a re-

payment term of $20,000 per quarter that replaced the six-month

repayment guarantee in the 2014 SFA. At oral argument on the

motion, Defendants argued instead that the new contract contained

no repayment term at all, and that the Court ought to supply a rea-

sonable term.

    Bello’s latest position regarding the parties’ alleged abrogation

of the 2014 SFA does not entirely address the impact of the 2017

SFAs on the parties’ legal obligations. The 2017 SFAs contain terms

nearly identical to those found in the 2014 SFA but govern a smaller
portion of the money Plaintiffs sent Defendants. However, none of

the extant copies of the 2017 SFA are countersigned by Defendant

Bello, they are only signed by either Marshall or Judith Michaelian.
Perhaps for these reasons, Defendants have focused their argu-

ments on the 2014 SFA’s validity. At oral argument, Defendants

posited that the 2017 SFA is also invalid because Defendant Bello

did not sign and, allegedly, had never seen it prior to this litigation.

Defendants speculated at oral argument that Dr. Michaelian might

have created the 2017 SFA by amending a “Word document” version
of the 2014 SFA. This theory does not explain why Dr. Michaelian

would have removed the six-month repayment term, favorable to

him, when creating the 2017 version, nor why—if he were manipu-
lating a Word document copy of the 2014 SFA—the amount of

                                  16
 
$125,000 was hand-written in. And perhaps most significantly, De-

fendants’ claim that in 2017 Dr. Michaelian adopted a copy of the

2014 SFA, unilaterally amended its terms, and then signed it in

connection with a sum of money he invested with Bello, is incon-

sistent with Defendants’ argument that Dr. Michaelian had previ-

ously rejected the terms of the 2014 SFA and intended to operate

under a completely different set of terms. Regardless, Defendants

presented this theory only in oral argument, not in sworn testi-

mony.

    Defendant Bello does concede that he and his company did not
maintain the “Loss Insurance Account” as required under the SFAs.

This is significant because the purpose of that account was to en-

sure that funds would be available to allow Dr. Michaelian to re-
cover the principal amount of his investment. Defendants’ Response

to Plaintiffs’ Request for Admissions, ECF No. 49-7 PageID.4607.

Defendants also admit that they did not keep a separate account

holding the Michaelian’s funds, Id. at PageID.4600, and did not

comply with the securities registration law Plaintiffs have sued

them for violating. Id. at PageID.4603.
    III. Standard of Review

    “Summary judgment is appropriate if the pleadings, depositions,

answers to interrogatories, and admissions on file, together with



                                17
 
any affidavits, show that there is no genuine issue as to any mate-

rial fact such that the movant is entitled to a judgment as a matter

of law.” Villegas v. Metro. Gov't of Nashville, 709 F.3d 563, 568 (6th

Cir. 2013); Fed. R. Civ. P. 56(a). A fact is material only if it might

affect the outcome of the case under the governing law. See Ander-

son v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986).

    On a motion for summary judgment, the Court must view the

evidence, and any reasonable inferences drawn from the evidence,

in the light most favorable to the non-moving party. See Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (ci-
tations omitted); Redding v. St. Edward, 241 F.3d 530, 531 (6th Cir.

2001).

    The moving party has the initial burden to show that there is an
absence of evidence to support Defendant’s case. Selby v. Caruso,

734 F.3d 554 (6th Cir. 2013); Celotex Corp. v. Catrett, 477 U.S. 317,

325 (1986). Once the moving party has met its burden, the non-

moving party “may not rest upon its mere allegations or denials of

the adverse party’s pleadings, but rather must set forth specific

facts showing that there is a genuine issue for trial.” Ellington v.
City of E. Cleveland, 689 F.3d 549, 552 (6th Cir. 2012).

    Plaintiff seeks summary judgment on the breach of contract

claim (Count II) and on the violation of securities laws claims
(Counts IX–XII). Defendant seeks summary judgment on all counts

                                 18
 
in the Complaint. However, neither party addresses the injunctive

relief Plaintiff requests in Counts I and III in their respective mo-

tions. The Court therefore examines only Counts II, IV, and V–XIII

below.

    IV.   Analysis

      a. Count II, Breach of Contract

    “Michigan law requires a party claiming a breach of contract to

prove the existence and terms of a contract, that the defendant

breached its terms, and that the breach caused damages to the

plaintiff.” Van Buren Charter Twp. v. Visteon Corp., 904 N.W.2d
192, 202 (Mich. Ct. App. 2017).

               i. Existence and terms of a contract

    As stated above, Plaintiff argues that the 2014 SFA, as modified
by the parties’ agreement that Dr. Michaelian would forgo any re-

turns above 13%, was a valid contract between the parties. Defend-

ant argues that Dr. Michaelian rejected the entire 2014 SFA in fa-

vor of granting Bello a loan with a 13% interest rate. The parties

agree on the operative facts, but they differ on what those fact mean

in determining their legal rights and responsibilities. “It is [] well
settled that where the dispute at issue concerns contract formation,

the dispute is generally for courts to decide.” Granite Rock Co. v.

Int’l Brotherhood of Teamsters, 561 U.S. 287, 296 (2010). Here



                                  19
 
again, the parties do not raise factual disputes concerning their con-

duct or their actions. They essentially agree on what happened;

they disagree on what legal consequences flow from what hap-

pened. So there is no genuine issue of material fact—all that re-

mains is the question of law as to whether the 2014 SFA is the con-

tract governing the obligations of the parties or whether a different

contract existed that Defendant argues was operative.

    “A valid contract requires five elements: (1) parties competent to

contract, (2) a proper subject matter, (3) legal consideration, (4) mu-

tuality of agreement, and (5) mutuality of obligation.” Innovation
Ventures v. Liquid Manufacturing, 885 N.W.2d 861, 871 (Mich.

2016). In this case, mutuality of agreement is the disputed ele-

ment—Defendant argues that the parties did not agree to be bound
by the terms of the 2014 SFA, and Plaintiff maintains that they did.

    The copy of the 2014 SFA in the record is not signed by either

party. Defendant claims he never signed it; Plaintiff cannot say

whether or not Defendant did. Plaintiff did testify that Dr. Michae-

lian signed the 2014 SFA. Declaration of Judith Michaelian, ECF

No. 49-1. But because Plaintiff urges that the 2014 SFA was the
operative agreement, the Court takes all inferences in Defendant’s

favor, assuming that Defendant never signed the 2014 SFA. “While

a signature ordinarily shows assent, a valid and enforceable agree-
ment can exist without a signature. ‘Parties may be bound by the

                                  20
 
terms of an unsigned contract when their actions demonstrate as-

sent to the agreement.’” Select Rehabilitation, LLC v. Sana Health,

Inc., No. 17-13734, 2018 WL 2009578, at *3 (E.D. Mich. Apr. 30,

2018) (interpreting Michigan law) (quoting Landham v. Lewis

Galoob Toys, Inc., 227 F.3d 619, 624 (6th Cir. 2000)). And “[i]t is the

objective manifestation of assent that is determinative, not the sub-

jective intention of the party.” Id. (citing Detroit Tigers, Inc. v. Ig-

nite Sports Media, LLC, 203 F. Supp. 2d 789, 796 (E.D. Mich.

2002)). “[A] signature is not always essential to the binding force of

an agreement. Whether a writing constitutes a binding contract,
even though it is not signed, or whether the signing of the instru-

ment is a condition precedent to its becoming a binding contract

usually depends on the intention of the parties.” Detroit Tigers, 203
F. Supp. 2d at 796 (quoting Lynge v. Kunstmann, 94 Ill. App. 3d

698, 694 (1981)); Ayar v. Baymont Inns, Inc., No. 245775, 2004 WL

842502, at *2 (Mich. Ct. App. Apr. 20, 2004) (“In deciding whether

a party has assented to a contract, we follow the objective theory of

assent, focusing on how a reasonable person in the position of the

promisee would have interpreted the promisor’s statements or con-
duct.”) (citation omitted).

    Plaintiffs bear the burden of proving that the contract they seek

to enforce exists. Kamalnath v. Mercy Memorial Hosp. Corp., 487
N.W.2d 499, 504 (Mich. Ct. App. 1992). The Court must therefore

                                  21
 
examine the conduct of the parties to determine whether Plaintiffs

have shown that the 2014 SFA was a valid contract, notwithstand-

ing the absence of signatures. A review of the conduct of the parties

makes it clear that they intended the terms of the 2014 SFA to ap-

ply to the transaction.

    The Second Restatement of Contracts provides:


      Conduct as Manifestation of Assent

      (1) The manifestation of assent may be made wholly or
      partly by written or spoken words or by other acts or by
      failure to act.
       
      (2) The conduct of a party is not effective as a manifesta-
      tion of his assent unless he intends to engage in the con-
      duct and knows or has reason to know that the other
      party may infer from his conduct that he assents.

      (3) The conduct of a party may manifest assent even
      though he does not in fact assent. In such cases a result-
      ing contract may be voidable because of fraud, duress,
      mistake, or other invalidating cause.
Restatement 2d Contracts, § 19.

    “It is hornbook law that a valid contract requires a ‘meeting of

the minds’ on all the essential terms . . . ‘Meeting of the minds’ is a

figure of speech for mutual assent.” Kamalnath, 487 N.W.2d at 504

(citations omitted). And “[t]he contract of a party in making perfor-
mance in pursuance of a definite proposition is an acceptance of the

proposition.” Malooly v. York Heating & Ventilating Corp., 258

                                  22
 
N.W. 622, 626 (Mich. 1935) (quotation marks and citations omit-

ted).

    As early as March 7, 2014, Bello was referencing the terms of the

2014 SFA to explain the parties’ prospective relationship to Dr.

Michaelian. Emails Between Marshall Michaelian and Mark Bello,

ECF No. 49-8 PageID.4615. Bello referenced the contract again on

May 30, 2014 in an email to Dr. Michaelian stating, “Send [sic] you

Agreement almost a month ago, never heard back. Status? Prob-

lem? Please advise.” ECF No. 49-46 46 PageID.4768. Dr. Michae-

lian responded on June 2, 2014, stating “My cursory look at the con-
tract did lead to some questions and I’ll try to call you for clarifica-

tion between Tue and before we leave on Sun.” Id. On July 9, 2014,

Dr. Michaelian emailed Bello again, stating, “[H]ave not receive the
new contract as we had discussed. Are you still interested?” Id. In

response, Bello emailed, “Marshall: This is becoming a struggle for

me. I’m trying to juggle many interested investors and make them

all happy. I need to talk to you. When is a good time?” Id. at

PageID.4772.

    But four months later, on November 6, 2014, Bello again emailed
the 2014 SFA to Dr. Michaelian, indicating that this agreement was

the operative one. Id. at PageID.4774. On March 27, 2015, after

Bello received the first of Dr. Michaelian’s investments, he wrote,
“Per our discussion and your request, these funds will be invested

                                  23
 
into the medical treatment/legal cases we spoke about and we will

split profits on a non-recourse basis as we have in the past.” Id. at

PageID.4786. During the recorded meeting between Bello, Mar-

shall, Jr., Daniel Michaelian, and Plaintiff’s attorney, Bello at first

equivocates, but ultimately admits that the SFA was controlling.

He states, “I don’t think there’s a split funding agreement . . . relat-

ing to—related to all of the money I have. Having said that, in front

of your lawyer, I will tell you it doesn’t matter to me. The split fund-

ing agreement sets the terms for our relationship for all of the

money I have of his. Whether I have 1 or 16, that does codify in my
judgment my relationship with your dad.” ECF No. 49-3

PageID.4326.10 Time and again, even during the early stages of this

lawsuit, Defendant Bello indicated that he believed the terms of the

2014 SFA controlled the relationship between the parties.

       The record thus contains evidence of mutual assent from both

parties. That evidence includes Bello’s own statements, which
clearly rely upon the 2014 SFA as being operative throughout the

course of the parties’ relationship.

       Dr. Michaelian’s course of conduct supports the same conclusion.
He continued to send money to Bello and compile spreadsheets

showing his “account” information. Deposition of Mark Bello, ECF

                                                            
 Bello later states during this recorded meeting, “I’m telling you the agree-
10

ment in that document is the agreement.” Id. at Page ID.4327.
                                                               24
 
No. 49-6 PageID.4527; e.g., February 5, 2016 Email from Marshall

Michaelian to Mark Bello, ECF No. 49-41 PageID.4742. The record

shows no other communication between the parties about the terms

of the contract between March and May of 2015 other than the 2014

SFA. That conduct demonstrates Dr. Michaelian’s assent to the

terms.

    Dr. Michaelian’s May 29, 2015 email specifying that he wanted

a 13% guaranteed return on his investment is also consistent with

the terms in the 2014 SFA, indicating that he continued to rely on

that document as codifying the relationship. In this very same
email Dr. Michaelian requested the “funding document” from

Bello—a term that can only plausibly refer to the 2014 SFA in this

context. Dr. Michaelian’s writing shows that he viewed the “funding
document” as providing the 13% guarantee. As noted previously,

the Court determines whether a party has assented to a contract by

asking whether a reasonable person in the promisee’s position

would believe that the promisor was agreeing to be bound by the

contract. A reasonable person in Bello’s position would know that

Dr. Michaelian had agreed to the contract because the 13% guaran-
teed return term was in the contract Bello himself had drafted and

sent to Dr. Michaelian only six months prior. Even later in the re-

lationship, in July 2017, when Dr. Michaelian sent an additional



                                25
 
$250,000 to Bello, he provided the 2017 SFA as proof of the trans-

action to his fund administrator. Both Dr. Michaelian and Plaintiff

signed the 2017 SFA with substantially the same terms as the 2014

SFA, including the guaranteed 13% return.

       Even taking all inferences in Bello’s favor, it is demonstrably

clear that both he and Dr. Michaelian manifested assent to the 2014

SFA through their course of conduct.

       Conversely, Defendants urge the Court to find that Dr. Michae-

lian’s May 29, 2015, February 5, 2016, and June 4, 2017 emails op-

erated to form a different contract—one for a loan at 13% interest
with a repayment term of $20,000 per quarter.11 The three emails

relied upon by Defendants are reproduced in pertinent part in the

following figures.
       May 29, 2015 email:




                                                            
11At oral argument, Defendants changed course and argued that the $20,000
per quarter figure was a withdrawal request, not a repayment plan. Defend-
ants instead asked the Court to supply a reasonable repayment term.
                                                               26
 
February 5, 2016 email:




    June 4, 2017 email:




                          27
 
       There are several reasons why Defendants’ interpretation that

these emails formed a new contract is implausible.

       First, given the amount of the investment, a repayment schedule

at the rate of $20,000 per quarter with 13% interest accruing annu-

ally would never be sufficient to repay Plaintiffs for the entire sum

of money invested in Lawsuit Financial.12 It is extremely unlikely

that Dr. Michaelian meant to give Lawsuit Financial a loan for-
ever—and even Defendants do not subscribe to that position. And

the conduct of the parties does not indicate that they intended the

$20,000 withdrawal to be a binding term governing loan repay-

ment. Instead, Dr. Michaelian’s June 4, 2017 refers to a $20,000 per

quarter “withdrawal” as the amount he anticipated withdrawing

from his investment with Bello at the time. There is no evidence

that Dr. Michaelian intended that projection to create a binding re-

payment schedule, either on him or on Defendants. The email

speaks of withdrawing funds invested in an account, not setting up
a repayment schedule for a loan.

                                                            
12 To illustrate, if Dr. Michaelian had invested all $800,000 at once at a 13%
per annum rate of return, during the first year of investment, the sum would
earn $104,000 (13% of $800,000). $104,000 divided by four quarters works out
to $26,000 per quarter. As noted below, withdrawing $20,000 per quarter could
not be a “repayment” schedule for the “loan” amount, because it returns only
part of the interest due. That interest would continue to accrue, and could con-
tinue to be withdrawn, without the principal ever being repaid. Dr. Michae-
lian’s request is also consistent with paragraph 13 of the 2014 SFA, which en-
titles him to “receive earnings, paid quarterly or let[] the earnings accumulate
as additional investment.” ECF No. 49-2 PageID.4293 (emphasis added).
                                                               28
 
    Second, as discussed extensively in the subsections above and

below, the 13% interest figure was already guaranteed to Dr. Mich-

aelian in the 2014 SFA; it was not a counter-offer or a new agree-

ment, but relied on a clause in the existing contract.

    Finally, there is also no evidence that Dr. Michaelian ever

changed his expectation that his funds would be invested in cases.

This is a critical part of Defendants’ argument because, were that

not a term of the contract, Defendants would have no obligation to

track Dr. Michaelian’s funds to ensure that the funds were invested

in cases rather than used to pay the business’ operating expenses.
But nothing in the three emails Defendants rely on indicates that

Dr. Michaelian’s intent was anything other than continuing having

his funds invested in pending cases.
    Taking all inferences in favor of Plaintiffs—as Defendants have

also requested summary judgment on this count—Defendants have

not shown that the emails between the parties created a contract

other than the 2014 SFA, which the Court found valid and enforce-

able above.

              ii. Modification or rejection of the 2014 SFA
    The 2014 SFA guaranteed, at minimum, a 13% rate of return.

The Court has already determined that the 2014 SFA was a valid

contract because the parties mutually assented to its terms. Conse-
quently, when Dr. Michaelian offered to forgo his right to a 40%

                                 29
 
share of profits under one provision of the 2014 SFA in favor of a

guaranteed regular 13% rate of return as allowed under another

provision, he did not abrogate the original terms of the contract. For

the sake of thoroughness, however, the Court briefly addresses con-

tract modification here.

    In brief, a party to a contract cannot modify that contract by re-

stating a term already contained in the original contract—this is

not “modification” at all. “It is axiomatic that parties to a contract

may contract to modify the contract by a later agreement.” Adell

Broadcasting v. Apex Media Sales, 708 N.W.2d 778, 782 (Mich. Ct.
App. 2005). But this axiom assumes that the proposed modification

to the contract is an actual change from the original contract. Here,

Dr. Michaelian’s “modification” did not alter Defendants’ duty to
him under the contract. Therefore, Dr. Michaelian’s May 29, 2015

email had no legal effect on the agreement between the parties.

              iii. Defendant’s Breach

    Plaintiff details three ways in which Defendant breached the

terms of the 2014 SFA: (1) Defendants used Plaintiffs’ money for

purposes other than funding plaintiffs’ cases; (2) Defendant failed
to repay the investment within six months after a request to do so;

and (3) Defendant failed to maintain a loss insurance account. De-

fendants, while not disputing having committed these breaches, ar-



                                  30
 
gue that they were not required to satisfy any of the three contrac-

tual provisions because the 2014 SFA was not the operative agree-

ment.

    Indeed, Bello admits that he and Lawsuit Financial did not com-

ply with the terms of the 2014 SFA. Deposition of Mark Bello, ECF

No. 49-6 PageID.5420 (admitting that Michaelian money went into

Defendant LF’s operating account where it was then used to pay

Defendant’s operating expenses in addition to funding cases); De-

fendants’ Response to Plaintiffs’ Motion to Strike Special Master

Report, ECF No. 71 PageID.6560 (noting that Defendants have es-
crowed $266,000 for Plaintiffs’ repayment, not the full amount due

within six months); Defendants’ Response to Plaintiffs’ Request for

Admissions, ECF No. 49-7 PageID.4607 (admitting that Defend-
ants never maintained a loss insurance account).

    Importantly, even if the Court accepted Defendants’ conclusions

of law and assumed that Dr. Michaelian’s May 29, 2015 email re-

jected the 2014 SFA, under the undisputed facts on record, Defend-

ants still would be in breach of the new agreement that the emails

supposedly created.
    As described by Defendants, the new agreement’s only term was

that there would be a 13% per annum rate of return on Dr. Mich-

aelian’s investment. At oral argument, Defendant indicated that
the Court ought to supply a reasonable term that would govern the

                                31
 
repayment schedule of this “loan.” Defendant Bello told Plaintiffs’

sons during the September 22, 2017 meeting that his cases tend to

resolve within 15 months to 3 years, and that Dr. Michaelian was

well-aware of this, so that he would not have expected repayment

of the principal immediately. ECF No. 49-3 PageID.4314. And dur-

ing his deposition, Bello estimated that he sees returns on case in-

vestments within approximately 13 months. ECF No. 49-6

PageID.4497.

       To supply a reasonable term of repayment, as Defendants re-

quested, the Court will assume Defendants are allowed a full three
years for repayment,13 which is the maximum amount of time De-

fendant Bello estimated a case would take to resolve. Applying that

assumption, Defendant’s obligation is summarized in the chart be-
low, using data Plaintiffs provided and Defendant has not disputed.


                                                            
13 The Court finds this proposed term consistent with the understandings of
the parties as demonstrated by the evidence in the record. The Court rejects
Defendants’ suggestion at oral argument that a 9-year repayment term should
be used. As noted previously, Defendants pointed to Dr. Michaelian’s June 13,
2016 email in which he states, “I didn’t want to project out too many years as
far as my investment is concerned, but my ‘spreadsheet’ estimates that by
2019, even taking out $20/qtr plus additional investment the net in Lawsuit
Financial, Inc. will be around $1.2M and maybe more. Nevertheless, even if
the additional funding level is not that high, my total net investment with
Lawsuit does not decrease over the next 9 years.” ECF No. 49-46 PageID.4794.
Defendants indicated that this email should be interpreted to mean that Dr.
Michaelian did not expect repayment of his investment until at least 2025. But
this email clearly does not speak of a loan or of any schedule for full repayment,
it simply says that Dr. Michaelian planned to leave his “investment” (a term
used three times) with Lawsuit Financial for at least 9 years.
                                                               32
 
A full version of this spreadsheet is attached to this opinion as

Appendix 1.




    This spreadsheet is merely an illustration of Defendants’ obliga-

tions under the theoretical contract they propose exists. Column A

indicates the date of each money wire to Defendants or, in the case

of Rows 6 and 7, the date of each reinvestment of interest accrued

during the previous year. Column B is the amount wired or rein-

vested on that date. Column C indicates the date on which repay-
ment of the “loan” would be due assuming a 3-year repayment. Col-

umn G shows the number of days that the money in each transac-

tion has accrued interest. Column H shows the total amount of in-

terest that has accrued at a rate of 13% per annum or 0.03562% per

day (13 divided by 365 days in a year) and compounded annually.

And Column K is a running total of the amount due on each date in
Column C. Using a three-year repayment term, the amount due as




                                 33
 
of March 20, 2019 is in cell K6: $799,247. (The latest “loans” from

2017—in Rows 8 and 9—would not be due until 2020.)14

       As the table shows, even if Defendants’ position were correct re-

garding the email-based contract, Defendants would still be in

breach. As of the date of this Order, under Defendants’ own pur-

ported agreement (with the Court filling in a reasonable term for

repayment as Defendants requested), Defendants would owe Plain-
tiff at least $799,247.00. This amount has not been paid, so Defend-

ants would be in breach if their understanding of the loan were cor-

rect.
       There have been some attempts by Defendants to make pay-

ments. During his deposition, Defendant Bello implied that Defend-

ants have been escrowing $25,000 per month in their own separate
account but was unable to specify which account that was or where

the money was held. ECF No. 49-6 PageID.4531. In addition, upon

closer questioning he refused to confirm that he was in fact escrow-

ing that amount, responding only, “I can’t promise that.” Id.

       As noted above, Defendants paid Plaintiff $25,000 prior to Plain-

tiff filing her Complaint. In addition, Defendants have deposited

$266,000 in escrow with the Court to be paid to Plaintiffs, totaling

                                                            
14The Court admittedly lacks the expertise of a bank or accounting firm in
the arcane art of interest calculation, but its method uses basic math that is
easily checked and automatically computed by the Excel spreadsheet pro-
gram.
                                                               34
 
$291,000—far less than the $799,247.00 that would have been owed

if the agreement provided for 13% annual interest and repayment

within three years. Defendants would therefore be in breach of the

one term they claim exists in an alleged new contract created be-

tween the parties. Of course, as explained above, the undisputed

facts do not support Defendants’ view of the legal obligations of the

parties. There was no “loan” at 13% per annum with a three-year

(or any-year) repayment plan. The Court engaged in the analysis

above only to show that, even if there were, the record would still

compel a judgment in favor of Plaintiffs on Count II.
                                  iv. Damages to Plaintiff

       The damage to Plaintiffs from Defendants’ breach is fairly

straightforward.
       First, Plaintiff was entitled to all but $200,00015 of the funds Dr.

Michaelian invested in Lawsuit Financial no later than six months

after she demanded it. This finding requires explanation because of

the specific terms of the 2014 SFA that the Court earlier noted ap-

pear to conflict. This information is also recited in the facts section

above, but the Court refreshes here for clarity. First, the contract
states, “LF will have no obligation to immediately repay any funds

to MM and the obligation of LF to MM under this agreement as to

                                                            
15The final $200,000 investment was allegedly subject to the terms of the 2017
SFA, which did not include the six-month repayment term.
                                                               35
 
any particular claim or case will await the availability of prospec-

tive funds in the reserve account as a source for payment to MM

during the pendency of this agreement or after notice is given of

withdrawal of MM’s capital account.” ECF No. 49-2 PageID.4292.

Second, the contract also states, “MM has the option of receiving

back all accumulated investment provided that MM gives 6 months

written notice to LF.” Id. at PageID.4293. These terms are in har-

mony for two reasons. First, the six-month repayment is consistent

with the term that Defendant does not have to immediately repay

Plaintiffs. Second, the “await the availability of funds” clause refers
to the loss insurance account—an account that Defendants admit

they failed to maintain despite their contractual obligation to do so.

Defendants cannot benefit from their own breach by arguing that
because there was no money in the loss insurance account, they

cannot be obligated to pay Plaintiffs any amount of Plaintiffs’ prin-

cipal. There is no money in the loss insurance account because of

Defendants’ breach. Consequently, the six-month repayment term

applies to this dispute as the only term in the contract specifying a

time at which Plaintiffs can receive back their “accumulated invest-
ment.”

    Pursuant to the analysis above, Plaintiff has suffered damages

because she has been deprived of the use of this money for just over
one year—February 17, 2018 marked six months after Plaintiff’s

                                  36
 
demand for repayment. Plaintiff has also suffered due to Defend-

ants’ failure to maintain a loss insurance account, which is a con-

tributing factor to any liquidity shortfalls that may be preventing

Defendants from fully repaying Plaintiff. And Plaintiff has suffered

additional risk to her investment by Defendants’ spending Dr.

Michaelian’s investment funds on Lawsuit Financial’s operating ex-

penses.

    To determine the precise amount of damages to be included in

the judgment, as set forth below, the Court will request additional

briefing on damages calculations. Because the Court finds as a mat-
ter of law that the 2014 SFA was a valid contract, Plaintiffs’ Motion

for Summary Judgment on Count II is granted; Defendants’ cross-

motion is denied.
    This decision applies only to the 2014 SFA, not to the 2017 SFA.

There is a material fact in dispute regarding the 2017 SFA because

Defendant Bello asserts that, as a factual matter, he was never

aware of, and could therefore not have assented to, this agreement.

Drawing all inferences in Defendants’ favor, there is clearly an is-

sue of fact that would preclude summary judgment for Plaintiffs
regarding breach of the 2017 SFA. If a jury found that Bello was

credible in stating that he had never seen the 2017 SFA, the 2017

SFA obviously could not, by itself, represent the agreement between
the parties.

                                 37
 
      b. Count IV, Breach of Fiduciary Duty

    Claiming that their relationship with Plaintiffs was not fiduci-

ary, Defendants seek summary judgment in their favor on Plain-

tiffs’ claim that Defendants breached a fiduciary duty to Plaintiffs.

Defendants’ argument is premised on the assumption that Defend-

ants were “borrower[s] in an arm-length loan transaction” and that

Marshall Michaelian was a lender. Defendants’ Motion for Sum-

mary Judgment, ECF No. 25-1 PageID.1265–66.

    “[A] fiduciary relationship arises from the reposing of faith, con-

fidence, and trust and the reliance of one upon the judgment and
advice of another. . . . Relief is granted when such position of influ-

ence has been acquired and abused, or when confidence has been

reposed and betrayed.” Vicencio v. Ramirez, 536 N.W.2d 280, 284
(Mich. Ct. App. 1995) (citations omitted). As Defendants point out,

there generally is no fiduciary obligation that runs between parties

whose interests are adverse because it would not be reasonable for

one party to trust the judgment of the other in that situation. See

Beaty v. Hertzberg & Golden, P.C., 571 N.W.2d 716, 722 (Mich.

1997). Defendants argue that the parties’ supposed lender-borrower
relationship renders their relationship adverse. Therefore, they ar-

gue, Defendant Bello could not have had any fiduciary duty to

Plaintiff.



                                  38
 
    The Court has already determined that the 2014 SFA was a valid

contract that controlled the relationship between the parties. That

analysis continues to apply here; Defendants and Plaintiffs had

more than a mere borrower-lender relationship because their trans-

action was subject to other requirements set forth in the written

contracts. The written contracts do not establish that the parties’

interests were adverse—presumably, the interests of all parties

were aligned since greater returns to Lawsuit Financial would ben-

efit all parties. As the record appears before the Court, a reasonable

jury could find facts supporting Plaintiffs’ claim that Bello breached
a fiduciary duty to Plaintiffs. Defendants’ Motion for Summary

Judgment as to Count IV is denied.



      c. Counts V–VIII, Fraud or Misrepresentation

    In Counts V–VIII, Plaintiffs allege fraudulent misrepresenta-

tion, silent fraud, negligent misrepresentation, and innocent mis-

representation. Defendants argue that, for all four claims, Plaintiffs

must plead and prove “actionable misrepresentations or omissions

which induced them to part with their money.” Defendants’ Motion
for Summary Judgment, ECF No. 25-1 PageID.1267. Defendants

seek summary judgment on the ground that Plaintiffs have not

identified any such misrepresentations or omissions. Defendants’



                                 39
 
statement of the law is accurate, but their characterization of the

state of the evidence is not.

    All four of Plaintiffs’ fraud-related claims require as an element

the false statement or omission of a fact that Defendants had a duty

to disclose. Foreman v. Foreman, 701 N.W.2d 167, 175 (Mich. Ct.

App. 2005) (elements of fraudulent misrepresentation include prov-

ing a false material misrepresentation); Hord v. Environmental Re-

search Institute of Mich., 617 N.W.2d 543, 550 (Mich. 2000) (silent

fraud requires nondisclosure of a fact that a party had a legal duty

to disclose); see Fejedelem v. Kasco, 711 N.W.2d 436, 437 (Mich. Ct.
App. 2006) (assuming that negligent misrepresentation requires a

misrepresentation); M&D, Inc. v. W.B. McConkey, 585 N.W.2d 33,

37 (Mich. Ct. App. 1998) (innocent misrepresentation requires a
false statement).

    But based on the record before the Court and the foregoing anal-

ysis, Plaintiffs have alleged misrepresentations or omissions. One

such alleged misrepresentation is Defendants’ representation that

Dr. Michaelian’s money would be used to fund cases, when it was

really used for other purposes. Deposition of Mark Bello, ECF No.
49-6 PageID.5420. An example of an alleged material omission of

fact may be found in Defendants’ failure to disclose that it was not

maintaining a loss insurance account. A reasonable jury could find
that these statements or omissions were false and misleading and

                                  40
 
that they induced Plaintiffs to invest in Lawsuit Financial. Defend-

ants’ Motion for Summary Judgment as to Counts V–VIII is there-

fore denied.


      d. Count IX, Section 10(b), Securities Exchange Act of
         1934 and Rule 10b-5
    Plaintiffs and Defendants both seek summary judgment on

Count IX, which alleges securities fraud.

    The Securities Exchange Act of 1934 prohibits “us[ing] or em-

ploy[ing], in connection with the purchase or sale of any security

. . . any manipulative or deceptive device or contrivance in contra-

vention of such rules and regulations as the Commission may pre-
scribe as necessary or appropriate in the public interest or for the

protection of investors.” 15 U.S.C. § 78j(b). Rule 10b-5, enacted pur-

suant to the statute, prohibits “employ[ing] any device, scheme, or

artifice to defraud,” “mak[ing] any untrue statement of a material

fact or [ ] omit[ting] to state a material fact necessary in order to

make the statements made, in the light of the circumstances under
which they were made, not misleading,” and “engag[ing] in any act,

practice, or course of business which operates or would operate as

a fraud or deceit upon any person, in connection with the purchase

or sale of any security.” 17 C.F.R. § 240.10b-5.




                                 41
 
    In order to prevail in a typical § 10(b) private action, a plaintiff

must prove six elements: “(1) a material misrepresentation or omis-

sion by the defendant; (2) scienter; (3) a connection between the

misrepresentation or omission and the purchase or sale of a secu-

rity; (4) reliance upon the misrepresentation or omission; (5) eco-

nomic loss; and (6) loss causation.” Stoneridge Investment Partners,

LLC v. Scientific-Atlanta, Inc., 552 U.S. 148, 157 (2008).

    As an initial matter, Defendants’ theory of the case rests primar-

ily on their argument that the transaction at issue was a loan, ra-

ther than a security. The Court need not reach this question as to
Count IX—though it will in the following subsection with respect to

Count X—because several elements of a 10b-5 claim are inappro-

priate for summary judgment on the record before the Court. First,
“[M]ateriality depends on the significance the reasonable investor

would place on the withheld or misrepresented information.” Hel-

wig v. Vencor, Inc., 251 F.3d 540, 555 (6th Cir. 2001) (quoting Basic,

Inc. v. Levinson, 485 U.S. 224, 240 (1988)). Whether a particular

misrepresentation or omission is material “is a mixed question of

law and fact.” Helwig, 251 F.3d at 563 (citing TSC Indus., Inc. v.
Northway, Inc., 426 U.S. 438, 450 (1976)). Therefore, “Courts gen-

erally reserve such questions for the trier of fact.” Helwig, 251 F.3d

at 563.



                                   42
 
    Second, “scienter” requires a showing of “intent to deceive, ma-

nipulate, or defraud.” Ernst & Ernst v. Hochfelder, 425 U.S. 185,

293 (1976). A court generally should not decide “[i]ssues of motive

and intent,” including in § 10(b) actions, through summary judg-

ment. Wechsler v. Steinberg, 733 F.2d 1054, 1058–1059 (2d Cir.

1984) (citing Poller v. Columbia Broad. Sys., Inc., 386 U.S. 464, 473

(1962) (antitrust)). However, a court may resolve these issues if

there is “overwhelming evidence” of the defendant’s state of mind,

such that no reasonable jury could come to the opposite conclusion.

See In re Federal Nat. Mortg. Ass’n Securities, Derivative, and
ERISA Litigation, 898 F. Supp. 2d 176, 182–83 (D.D.C. 2012).

    In this case, neither party has presented evidence so overwhelm-

ing on the issues of materiality and scienter that summary judg-
ment would be appropriate. For example, Plaintiffs have argued

that Bello’s misrepresentations about the purpose for which Bello

used Dr. Michaelian’s funds was material. But the record shows

that Dr. Michaelian made very few—if any—inquiries into what

Bello was doing with his money. This could suggest that a jury

might find that a reasonable investor in Dr. Michaelian’s position
would not have considered such information significant in making

the decision to invest. Similarly, Plaintiffs have argued that Bello’s

misrepresentations and omissions were intended to defraud Dr.
Michaelian. But Bello has testified that he disclosed the risks of

                                 43
 
investment to Dr. Michaelian. Second Declaration of Mark Bello,

ECF No. 51 PageID. 5512. A jury as fact-finder must be given the

opportunity to determine whether it believes that testimony is cred-

ible.

    There are material facts supporting both parties’ positions on

Count IX that raise questions that properly belong to the jury. The

parties’ Cross-Motions for Summary Judgment as to Count IX are

therefore denied.



        e. Count X, Sections 5(a), 5(c), and 12(a)(1), Securities
           Act of 1933
    Plaintiffs and Defendants have also filed cross-motions for sum-

mary judgment on Count X.

    Count X of Plaintiffs’ Complaint alleges violations of §§ 5(a) and

5(c) of the Securities Act of 1933 (15 U.S.C. § 77e(a), (c)). These pro-

visions prohibit using interstate commerce to sell and deliver un-

registered securities. Section 12(a)(1) confers liability for losses
upon a person who violates §§ 5(a) and 5(c). 15 U.S.C. § 77l.

    Defendants admit that Plaintiffs’ investments in Lawsuit Finan-

cial were not registered as a security. Defendants’ only defense to

Count X is that the transaction between Dr. Michaelian and Bello

was a loan, not the sale of a security.



                                  44
 
    “The term ‘security’ means any note, stock . . . investment con-

tract . . . or any certificate of interest or participation in, temporary

or interim certificate for, receipt for, guarantee of, or warrant or

right to subscribe to or purchase, any of the foregoing.” 15 U.S.C.

§ 77b(a)(1).

    In the subsections above, the Court determined that, as a matter

of law, the 2014 SFA was a valid contract and that Dr. Michaelian’s

subsequent attempted modification of that contract had no legal ef-

fect. Based on that finding, the transaction between Dr. Michaelian

and Bello was the sale of a security, because the 2014 SFA is an
investment contract. Importantly, the guaranteed minimum 13%

rate of return does not preclude a finding that the 2014 SFA was an

investment contract. The Supreme Court held that “[t]here is no
reason to distinguish between promises of fixed returns and prom-

ises of variable returns for purposes of the test, so understood.”

S.E.C. v. Edwards, 540 U.S. 389, 394 (2004).

    “[A]n investment contract for purposes of the Securities Act

means a contract, transaction or scheme whereby a person invests

his money in a common enterprise and is led to expect profits solely
from the efforts of the promoter or a third party.” S.E.C. v. W.J.

Howey Co., 328 U.S. 293, 298–99 (1946). This holding affirms that

the Securities Act of 1933 was meant to extend to the “countless
and variable schemes devised by those who seek the use of the

                                   45
 
money of others on the promise of profits.” Id. at 299. The Supreme

Court has broken the W.J. Howey test down into four elements, ad-

dressed below.

    1. An investment

    The Sixth Circuit uses the “risk capital” test to determine

whether a transfer of funds was a loan or an investment. “The ‘risk

capital’ test focuses on six criteria: 1) time; 2) collateral; 3) form of

the obligation; 4) circumstances of issuance; 5) relationship be-

tween amount borrowed and size of borrower’s business; and 6) in-

tended use of the funds.” Union Planters Nat. Bank of Memphis v.
Commercial Credit Business Loans, Inc., 651 F.2d 1174, 1182 (6th

Cir. 1981).

    First, “the longer the money is held, the more probable it be-
comes that an investment is involved.” Id. There was no set time

for repayment in the agreement Defendants seek to characterize as

a loan. Second, “[t]he existence of collateral is strongly suggestive

of a commercial loan.” Id. The agreement between the parties pro-

vided for no collateral; the only source to support repayment of the

investment was the proceeds derived from the cases—the invest-
ment return itself. Third, the form of the obligation was a “return,”

as the parties themselves referred to it. And that return was “to-

tally dependent upon [the borrower’s] managerial and entrepre-
neurial efforts.” American Bank & Trust Co. v. Wallace, 702 F.2d

                                   46
 
93, 96 (6th Cir. 1983). These factors indicate an investment rather

than a loan. Fourth, where “the participation interest was ‘procured

for speculation or investment,’” the circumstances of issuance sug-

gest an investment. Union Planters, 651 F.2d at 1182. Based on the

communications between Dr. Michaelian and Bello, that was cer-

tainly the case here. Fifth, the amount Dr. Michaelian invested rep-

resented a large portion of Lawsuit Financial’s capital. And finally,

Dr. Michaelian appears to have believed that the money he was

wiring would “serv[e] as risk capital to obtain new productive as-

sets.” Id. at 1183. These factors counsel in favor of finding that the
transaction was an investment, not a loan.

    In Union Planters, the Sixth Circuit applied the risk capital test

to find that an exchange of funds particularized to the needs of the
borrower was a loan, rather than an investment. Here, the transac-

tion was not tailored to meet particular business needs of Lawsuit

Financial. Rather, Dr. Michaelian transferred funds so that they

could be invested in plaintiff litigation. The decisions about which

plaintiffs’ cases that money was to go toward was left entirely to

Bello. Bello provided assurances to that effect: “The money will be
put to good use and invested wisely; I won’t let you down.” ECF No.

49-46 PageID.4788. Bello’s many references in the record to Law-

suit Financial’s “rigorous underwriting process” for plaintiffs’ cases
have the same effect—communicating that the profits Plaintiffs

                                  47
 
were to expect would come from Defendants’ efforts. See, e.g., Email

from Mark Bello to Marshall Michaelian, ECF No. 49-22

PageID.4680.

    2. A common enterprise

    The “common enterprise” element of the test for determining

whether a transaction is an investment contract requires that a

plaintiff demonstrate “horizontal commonality.” Deckebach v. La

Vida Charters, Inc. of Fla., 867 F.2d 278, 281 (6th Cir. 1989). “Hor-

izontal commonality ties the fortunes of each investor in a pool of

investors to the success of the overall venture. In fact, a finding of
horizontal commonality requires a sharing or pooling of funds.” Un-

ion Planters Nat. Bank of Memphis v. Commercial Credit Business

Loans, Inc., 651 F.2d 1174, 1183 (6th Cir. 1981) (citations omitted).
The Sixth Circuit has declined to find a common enterprise where

plaintiffs have failed to show “an arrangement to pool investments

for common developments.” Hart v. Pulte Homes of Mich. Corp., 735

F.2d 1001, 1008 (6th Cir. 1984).

    Plaintiffs have established horizontal commonality through evi-

dence that Lawsuit Financial pooled funds—Bello’s, Dr. Michae-
lian’s, and Warren Levenbaum’s—to advance money to plaintiffs in

support of their lawsuits. The success or failure of the joint venture,




                                   48
 
that is, the amount of money garnered from settlements or judg-

ments in favor of plaintiffs, was equivalent to the success or failure

of each individual investor.

    3. Profits based on the efforts of others

    “By profits, the Court has meant either capital appreciation re-

sulting from the development of the initial investment . . . or a par-

ticipation in earnings resulting from the use of investors’ funds.”

United Housing Foundation, Inc. v. Forman, 421 U.S. 837, 852

(1975).

    The language of the 2014 SFA shows that the agreement in-
volved participation in earnings resulting from the use of investors’

funds. In exchange for Dr. Michaelian’s investment, Lawsuit Finan-

cial agreed to pay principal plus 40% of profits from plaintiffs’ cases
directly to Dr. Michaelian. The 13% guaranteed rate of return was

also clearly premised on returns from investments in plaintiffs’

cases. And these profits were meant to come from the efforts of oth-

ers—namely Bello’s exercising his expertise in choosing plaintiffs’

cases in which to invest, and the plaintiffs’ and their attorneys’ suc-

cesses in pursuing recovery in their lawsuits.
    The 2014 SFA therefore satisfies all three prongs of the invest-

ment contract test set forth in W. J. Howey. As such, it was required

to be registered as a security. Because it was not, Plaintiffs’ Motion
for Summary Judgment as to Count X must be granted.

                                  49
 
         f. Count XI, Section 12(a)(2), Securities Act of 1933

    Section 12(a)(2) of the Securities Act of 1933 confers liability on

any person who “offers or sells a security . . . by means of a prospec-

tus or oral communication, which includes an untrue statement of

a material fact or omits to state a material fact necessary in order

to make the statements, in the light of the circumstances under

which they were made, not misleading (the purchaser not knowing

of such untruth or omission),” and who cannot show that he did not

know or should not have known of the untruth or omission. 15
U.S.C. § 77l(a)(2).

    For § 12(a)(2) liability, “the central issue is not whether the par-

ticular statements, taken separately, were literally true, but
whether defendants’ representations, taken together and in con-

text, would have misled a reasonable investor about the nature of

the securities.” Olkey v. Hyperion 1999 Term Trust, Inc., 98 F.3d 2,

5 (2d Cir. 1996), cert. denied, 520 U.S. 1264. This is a question for

the jury.

    As noted above, Plaintiffs have identified several of Defendants’
statements that they allege are untrue. See Plaintiffs’ Summary of

Misrepresentations, ECF No. 56-1. Bello has also testified that he

had oral communication with Dr. Michaelian in which he disclosed



                                   50
 
information, including risks of the investment, that were not de-

tailed in the written communication in the record. This creates a

genuine issue of material fact as to whether a reasonable investor

would have been misled into investing in Lawsuit Financial based

on Defendants’ statements. A jury must weigh this evidence and

determine this issue of fact. Consequently, the cross-motions for

summary judgment as to Count XI are denied.



      g. Count XII, Michigan Uniform Securities Act

    Both sides have moved for summary judgment on Count XII.
Plaintiffs’ Amended Complaint alleges that Defendants violated

§ 501 of the Michigan Uniform Securities Act (MUSA). Section 501

reads:
   It is unlawful for a person, in connection with the offer, sale, or
purchase of a security or the organization or operation of a Michi-
gan investment market under article 4A, to directly or indirectly do
any of the following:

    (a) Employ a device, scheme, or artifice to defraud.
    (b) Make an untrue statement of a material fact or omit to state
        a material fact necessary in order to make the statements
        made, in the light of the circumstances under which they were
        made, not misleading.
    (c) Engage in an act, practice, or course of business that operates
        or would operate as a fraud or deceit on another person.
Mich. Comp. Laws § 451.2501(a)–(c).




                                  51
 
    In Defendants’ Response to Plaintiffs’ Motion for Summary

Judgment, Defendants cite several exemptions, arguing that they

cannot be liable for violating § 501 because the transactions fall

within these statutory exemptions. ECF No. 51 PageID.5504. How-

ever, the exemptions listed come from § 451.2201, which exempts

certain securities from the registration requirement, not from the

prohibitions on fraud and material misrepresentations and omis-

sions in § 501.

    Because the language of MUSA “tracks the federal securities

laws and regulations,” courts have interpreted the relevant stand-
ards to be similar. See JAC Holding Enters., Inc. v. Atrium Capital

Partners, LLC, 997 F. Supp. 2d 710, 739 (E.D. Mich. 2014); see also

Dep’t of Commerce v. DeBeers Diamond Investment, Ltd., 280
N.W.2d 547, 550 (Mich. Ct. App. 1979) (“While the interpretation

Federal courts have placed upon terms under the Federal securities

acts is not binding upon state courts as they interpret the Uniform

Securities Act, the similarity of the purpose and provisions of the

state and Federal securities statutes . . . cannot be ignored.” (citing

federal securities law to interpret MUSA)). Accordingly, the Court’s
analysis of Count XII tracks its analysis of Count XI—whether De-

fendants materially misrepresented facts that would induce a rea-

sonable person to invest is a question of fact for the jury. The cross-
motions for summary judgment as to Count XII are denied.

                                  52
 
         h. Count XIII, Section 215, Investor Advisors Act

    Defendant seeks summary judgment as to Count XIII. The In-

vestor Advisors Act states:
   It shall be unlawful for any investment adviser, by use of the
   mails or any means or instrumentality of interstate commerce,
   directly or indirectly—
   (1) to employ any device, scheme, or artifice to defraud any cli-
       ent or prospective client;
   (2) to engage in any transaction, practice, or course of business
       which operates as a fraud or deceit upon any client or pro-
       spective client.
15 U.S.C. § 80b-b(1)–(2). Defendants do not dispute that they acted
as investment advisors. Instead, their Motion for Summary Judg-

ment argues that Plaintiffs have failed to provide evidence of fraud.

    The Court’s previous discussion of the questions of fact sur-
rounding whether Defendants engaged in fraudulent conduct with

respect to Counts V–VIII and XI–XII applies with equal force here.

Whether Defendants defrauded Plaintiffs is a question for the jury.

Plaintiffs have presented evidence raising triable question as to

whether Defendants made material misrepresentations. Defend-

ants’ motion as to Count XIII is denied.

    V.     Conclusion

    For the foregoing reasons, Plaintiffs’ Motion for Partial Sum-

mary Judgment is GRANTED in part as to Counts II and X and

DENIED in part as to Counts IX, XI, and XII. Defendants’ Motion

for Summary Judgment is DENIED.

                                 53
 
      Plaintiffs are ORDERED to submit additional briefing on the

issue of damages for the judgment in Plaintiffs’ favor on Counts II

and X of no more than seven (7) pages, within fourteen (14) days of

the date of this Order. Defendants are ORDERED to respond in no

more than seven (7) pages, no later than twenty-eight (28) days

from the date of this Order.


      SO ORDERED.



    Dated: March 20, 2019       s/Terrence G. Berg
                                TERRENCE G. BERG
                                UNITED STATES DISTRICT JUDGE




                         Certificate of Service
          I hereby certify that this Order was electronically filed,
    and the parties and/or counsel of record were served on March
    20, 2019.
                              s/A. Chubb
                              Case Manager

 




                                    54
 
